DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. Regarding claim 1, the applicant’s representative asserts that Morrow does not describe features for an antenna, much less at least one antenna positioned within a housing, the antenna capable of operating at a frequency between 400 MHz and 6 GHz, as recited by claim 1. Specifically, the applicant argues that the antenna disclosed in paragraph [0037] of Morrow fails to disclose an individual antenna positioned within a housing. The examiner respectfully disagrees. First of all, the applicant’s remarks pointing to paragraph [0037] of Morrow clearly provides evidence of provision of antenna features. Secondly, contrary to applicant’s remarks that the antenna 122 is “hot swappable” or “replaceable,” cited paragraph [0037] disclosing “hot-swappable” or “replaceable” antennas does not limit the antennas to only these kind of antennas. These kind antennas represent other embodiments in which antennas may be used in the device 100, as can be seen from paragraph [0037] below:
[0037] The portable countermeasure device 100 depicted in FIG. 1 utilizes a 
single, multi-function directional antenna 122, extending outward from the body 
102 in a direction away from the user.  It will be understood that other 
embodiments, as discussed below, may utilize multiple directional antennae in 
accordance with the number of disruptive signals to be generated, the types of 
disruptive signals, desired range, and the like, as illustrated in FIG. 2, 
described below.  It will be appreciated that, maintaining a suitable 
comparison to a rifle, the antenna 122 replaces the barrel of a rifle, thereby 
maintaining familiarity and ease of operation by the soldier or law enforcement 
officer.  In accordance with some embodiments, the antenna 122 may be 
"hot-swappable" or "replaceable" in the field, allowing for different 
directional antennae to be used by the portable countermeasure device 100 in 
accordance with the battlefield conditions.  For example, the distances 
involved in commercial drone disruption may utilize less power-intensive 
disruptive signals than military drone disruption.  In such an embodiment, a 
suitable antenna may not need to be as large, or a different design antenna may 
be used.  In another example, in the event that the antenna 122 is damaged 
while in the field, an expedient repair capable of being performed by the 
soldier or law enforcement officer is replacement of the antenna 122, as 
opposed to having to submit the portable countermeasure device 100 to an 
armorer or electronics specialist for repair, thereby keeping the portable 
countermeasure device 100 operative. 

Furthermore, all the embodiments of the antenna disclosed in [0037] encompass the claimed limitation of “at least one antenna positioned within a housing.” An antenna 122 physically connected or electrically attached to the body of the device 100 in order to transmit signals generated by the signal generator(s) 106 is by definition positioned within the body because at least a portion of the antenna 122 attached to the body. The claim does not specify that being positioned within the housing requires partial or full enclosure of an antenna by the body, or some other form of positioning between the antenna and the body. Therefore, under the broadest reasonable interpretation of the claim, an antenna attached or connected to the device 100, as disclosed by Morrow, is positioned within a housing of device 100.  
The applicant further asserts that even assuming that Morrow's antenna 122 operates at the frequencies produced by the generator 106, Morrow still fails to disclose antenna that are capable of operating between a frequency range that starts at 400 MHz, as claimed, and that Morrow fails to disclose what frequencies are supported by his different disclosed antenna and further fails to disclose use of more than one antenna within a housing at any one time, as discussed above. The examiner notes that in response applicant's argument that the references fail to show certain features of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim simply requires an antenna capable of operating at a frequency at least between 400 MHz and 6 GHz. That means at least one frequency between 400 MHz and 6 GHz. The cited paragraph [0034] clearly discloses generating disruptive signals (which are transmitted by the antenna, see [0037]) in a frequency at least between 400 MHz and 6 GHz. Therefore, Morrow clearly discloses frequencies supported by the disclosed antenna(s), and use of more than one antenna within the housing at any one time, as recited in the claim (mutli-directional antennae, [0037]).
The applicant also argues that even if Morrow’s antenna 122 were able to operate at all of the frequencies disclosed by Morrow, Morrow would at best be capable of operating at a frequency between 800 MHz and 30 GHz, not capable of operating at a frequency between 400 MHz and 6 GHz, as claimed. The examiner respectfully disagrees with the applicant. As previously mentioned above, the claim simply requires an antenna capable of operating at a frequency at least between 400 MHz and 6 GHz, not all the frequencies between 400 MHz and 6 GHz. Therefore, cited paragraph [0034] of Morrow discloses at least a frequency within 400 MHz and 6 GHz.
Regarding applicant’s argument that Morrow fails to disclose any of the three antennas claimed, the examiner notes that the cited paragraph does not limit the claim to the only suggested antennas, but also other antennas capable of being utilized in accordance . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morrow et al  20170237520 (hereinafter Morrow).
Regarding claim 1, Morrow discloses an anti-drone weapon (100, see fig. 1,  [0030]) comprising:
-    a housing (body 102, [0031]);

	Regarding claim 2 as applied to claim 1, Morrow further discloses 
- a power supply, processor and control circuitry and a control panel, within the housing (see fig. 1, [0033], [0035], [0041]).
	Regarding claim 3 as applied to claim 1, Morrow further discloses wherein the at least one antenna comprises a double helical antenna, a quasi-yagi antenna, and a directed log-periodic antenna (see fig. 1, [0038]).
	Regarding claim 4 as applied to claim 1, Morrow further discloses wherein the housing further includes a stock and a barrel extending therefrom, the barrel including a proximal end and a distal end (see fig. 1, [0032]-[0033], [0039]).
	Regarding claim 5 as applied to claim 1, Morrow further discloses wherein a power supply, processor and control circuitry is maintained in one of the stock and the barrel (see fig. 1, [0031]-[0033], [0039]).
	Regarding claim 6 as applied to claim 4, Morrow further discloses wherein the barrel defines a cavity, having a double helical antenna positioned with a base at the proximal end, and extending toward the distal end (see fig. 1, [0028], [0038]-[0039]).	
	Regarding claim 9 as applied to claim 6, Morrow further discloses a second antenna assembly positioned to a first side of the double helical antenna and extending between the proximal and the distal end (see fig. 1, [0037]-[0038]).
	Regarding claim 10 as applied to claim 9, Morrow further discloses wherein the second antenna comprises a quasi-yagi antenna (see fig. 1, [0037]-[0038]).
claim 11 as applied to claim 10, Morrow further discloses wherein the second antenna is substantially planar (see fig. 1, [0037]-[0038]).	
Regarding claim 12 as applied to claim 9, Morrow further discloses a third antenna assembly positioned to a second side of the double helical antenna (see fig. 1, [0037]-[0038]).
	Regarding claim 13 as applied to claim 12, Morrow further discloses wherein the third antenna comprises a directed log-periodic antenna (see [0037]-[0038]).
	Regarding claim 14 as applied to claim 13, Morrow further discloses wherein the third antenna is in a non-planar configuration (see [0037]-[0038]).
	Regarding claim 15 as applied to claim 12, Morrow further discloses wherein the housing further includes a trigger and a thumbhole for the grip, wherein a portion of the third antenna extends between the trigger and the thumbhole for the grip (see fig. 1, [0033]).
	Regarding claim 16 as applied to claim 12, Morrow further discloses wherein the first antenna operate on ranges that include GNSS (including GPS, GLONASS, Galileo, and BeiDou) LI, GNSS L2, 1250 to 1290 MHz, 2.4 to 2.5 GHz, and 5.6 to 6 GHz frequencies, the second antenna generally operates at 870 to 928 MHz frequencies and the third antenna generally operates between 420 to 460 MHz frequencies ([0034], [0037], [0040]).
	Regarding claim 18 as applied to claim 1, Morrow further discloses having a range of approximately 1000 meters (see [0039]).
claim 19 as applied to claim 1, Morrow further discloses wherein the housing is formed from a port case half and a starboard case half (see fig. 1, [0031]-[0032]).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al  20170237520 (hereinafter Morrow).
Regarding claim 7 as applied to claim 6, Morrow discloses wherein the double helical antenna is coupled to the barrel (see fig. 1, [0037]), except wherein the double helical antenna is coupled to the barrel between the proximal and distal end through at least one of an upper mounting bracket and a lower mounting bracket.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to connect the helical antenna to the upper and lower end of the barrel between the distal and proximal end, since it has been held that rearranging parts of an invention (where the helical antenna is attached to the body of the device) involves only routine skill in the art. In re Japikse, 86 USPQ 70.  	
	Regarding claim 8 as applied to claim 7, Morrow further discloses wherein the upper mounting bracket and the lower mounting bracket comprise a polymer, which is releasably coupled to at least one helix of the double helical antenna (see [0032]).
	Regarding claim 17 as applied to claim 1, Morrow discloses the claimed invention except wherein the anti-drone weapon weighs approximately 6 kilograms or less. It would have been an obvious matter of design choice to have the portable countermeasure device weigh 6 Kg or less, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648